NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   JERAD LEE HALTERMAN, Appellant.

                             No. 1 CA-CR 21-0146
                               FILED 10-7-2021


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201900780
               The Honorable Krista M. Carman, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Law Offices of Gonzales & Poirier PLLC, Flagstaff
By Tony Gonzales
Counsel for Appellant
                          STATE v. HALTERMAN
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the Court’s decision, in which Presiding
Judge Peter B. Swann and Judge David D. Weinzweig joined.


M c M U R D I E, Judge:

¶1             Jerad Lee Halterman appeals from his convictions for two
counts of sexual conduct with a minor, one count of luring a minor for
sexual exploitation, one count of aggravated luring of a minor, one count of
sexual conduct with a minor under the age of 15, and the resulting
sentences. Halterman’s counsel filed a brief per Anders v. California, 386 U.S.
738 (1967), and State v. Leon, 104 Ariz. 297 (1969), certifying that, after a
diligent search of the record, he found no arguable question of law that was
not frivolous. Halterman was allowed to file a supplemental brief and
raised the following issue: whether there was sufficient evidence to convict
him of sexual conduct with a minor under 15. Counsel asks this court to
search the record for arguable issues. See Penson v. Ohio, 488 U.S. 75 (1988);
State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). After reviewing the
record, we affirm Halterman’s convictions and sentences.

             FACTS1 AND PROCEDURAL BACKGROUND

¶2             The Yavapai County Sheriff’s Office received a tip from the
National Center for Missing and Exploited Children. The information
alerted the Sheriff’s Office to sexual Facebook messages between
Halterman, then 28 years old, and the victim Ariana, then 15 years old.2 The
Sheriff’s Office investigated and obtained Facebook records with a search
warrant.

¶3           The records showed that Halterman and Ariana exchanged
several sexual messages, and Halterman sent her two pictures of his penis
and a video of himself masturbating. He suggested he wanted to go to her
house to have sex, and she expressed a mutual interest. He eventually
messaged her that he was on his way. Once he arrived, they met outside in

1      We view the facts in the light most favorable to upholding the
verdicts. State v. Mendoza, 248 Ariz. 6, 11, ¶ 1, n.1 (App. 2019).

2      To protect the identity of the victim, we refer to her by a pseudonym.


                                      2
                          STATE v. HALTERMAN
                            Decision of the Court

her grandfather’s truck, where he began touching her sexually. He digitally
penetrated her vagina, and she masturbated his penis.

¶4           Detectives interviewed Halterman at his home. Before the
detectives gave Halterman his Miranda3 rights, he admitted sending the
pictures and video. He also shared that he knew Ariana was 15 years old.
After being advised of his rights, Halterman waived them and continued
answering questions. The interview continued at the sheriff’s office, where
he admitted to digitally penetrating her vagina and having her masturbate
his penis.

¶5            Halterman also admitted to vaginal intercourse with Ariana
sometime after being released from prison in January 2016 but before
returning to prison in April 2017. He thought she was 12 or 13 and stated
he entered through her bedroom window. Ariana testified to having sexual
intercourse with Halterman once when she was about 13 or 14 years old,
describing how he had come through her bedroom window at around 2:00
am.

¶6            The State charged Halterman with two counts of sexual
conduct with a minor, a class 6 felony; sexual abuse, a class 5 felony; luring
a minor for sexual exploitation, a class 3 felony; aggravated luring of a
minor, a class 2 felony; and two counts of sexual conduct with a minor
under 15, a class 2 felony and a Dangerous Crime Against Children.

¶7          The State alleged prior felony convictions and aggravating
circumstances. The State moved for a voluntariness hearing. The court
conducted the hearing and found Halterman’s statements to the detectives
were voluntary.

¶8            Halterman moved to sever the counts of sexual conduct with
a minor under 15 from the other charges. The court denied the motion. He
moved in limine to preclude the State from using his statements, the photos,
and video. The court granted the motion in part but allowed the State to use
the photos, video, and Halterman’s statements that he had been to prison.

¶9            Before the trial, the State dismissed the count of sexual abuse.
The court dismissed one count of sexual conduct with a minor under 15 for
lack of evidence during the trial. After a two-day jury trial, the jurors found
Halterman guilty on the remaining counts.


3      Miranda v. Arizona, 384 U.S. 436 (1966).



                                      3
                          STATE v. HALTERMAN
                            Decision of the Court

¶10            At sentencing, the court found Halterman was a category
three repetitive offender. The court considered the mitigating factors of his
familial support, mental health, drug addiction, and childhood issues. The
court also considered the aggravating factors of profound emotional harm
to the victim and Halterman’s prior felonies and found the aggravating
factors outweighed the mitigating factors. The court sentenced Halterman
to a slightly aggravated term of four years on each count of sexual conduct
with a minor, with the sentences running concurrently. Next, the court
sentenced Halterman to aggravated terms of 12 years for luring a minor for
sexual exploitation and 17 years for aggravated luring. The court ordered
these sentences to run concurrently but consecutively to the sexual-conduct
sentences. Finally, the court sentenced Halterman to an aggravated term of
21 calendar years for sexual conduct with a minor under 15, to run
consecutively to the other sentences. The court credited Halterman with 120
days of presentence incarceration.4

¶11          Halterman appealed, and we have jurisdiction under A.R.S.
§§ 12-120.21(A)(1), 13-4031, and 13-4033(A)(1).

                               DISCUSSION

¶12          We have read and considered counsel’s brief and have
reviewed the record for any arguable issues. See Leon, 104 Ariz. at 300. We
find none.

¶13           In his supplemental brief, Halterman raises whether there
was sufficient evidence to find him guilty of sexual conduct with a minor
under 15. But Halterman admitted to the police that he had sex with Ariana
when she was around 13 years old, which Ariana corroborated at trial.
Thus, there was more than enough evidence to support the verdict.

¶14            Halterman was present and represented by counsel at all
stages of the proceedings against him. The record reflects the superior court

4      Halterman claims that the court corrected an apparent
miscalculation in the presentence incarceration credit, and he received 11
more days of credit. The motion and resulting recalculation order is not in
our record. We find nothing in our record suggesting that Halterman was
entitled to 11 more days of credit. But the State did not cross-appeal and we
will not address the issue further. See State v. Dawson, 164 Ariz. 278, 281
(1990) (appellate court lacks jurisdiction to correct illegally lenient sentence
absent appeal or cross-appeal by the State).



                                       4
                         STATE v. HALTERMAN
                           Decision of the Court

afforded Halterman his constitutional and statutory rights and conducted
the proceedings following the Arizona Rules of Criminal Procedure. The
court held appropriate pretrial hearings, and the evidence presented at trial
and summarized above was sufficient to support the jury’s verdicts.
Halterman’s sentences fall within the range prescribed by law, with credit
given for presentence incarceration.

                              CONCLUSION

¶15            Halterman’s convictions and sentences are affirmed. After
filing this decision, defense counsel’s obligations pertaining to Halterman’s
representation in this appeal will end after informing Halterman of the
outcome of this appeal and his future options, unless counsel’s review
reveals an issue appropriate for submission to the Arizona Supreme Court
by petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984).




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5